Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,8-11,13-17,23-25 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Tao et al. “Intelligence Reflecting Surface Aided Multicasting with Random Passive Beamforming”.


Reclaim 1 
Tao discloses a method for wireless communications at a base station, comprising (fig.1 base station):
 	2identifying an intelligent reflecting surface (IRS) device for communications with a 3user equipment (UE) (page 2. Section II left column and fig. 1 “base station aims to send message to users located within a cluster and an IRS consisting of N reflecting elements is deployed in the vicinity of the user cluster to reflect the signals from the BS to users. Therefore, identifying an intelligent reflecting surface device for communications with a 3user, where the IRS is in the vicinity of the user and LOS to base station); 4determining a reference signal configuration (fig.2) based at least in part on the 5identified intelligent reflecting surface device (fig. 2 shows proposed (configuration) includes training reference and IRS’s reflectors. Therefore, reference signal configuration; page 2. Section II left column); the reference signal configuration including a 6first set of parameters associated with the intelligent reflecting surface device (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface device; Θ q=diag {                        
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    1
                                    ,
                                    q
                                
                            
                        
                    ,...                        
                            ,
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    N
                                    ,
                                    q
                                
                            
                        
                    } denote the IRS reflection matrix at each qth reflecting slot as shown in fig.2 which includes training symbols); 7transmitting one or more reference signals in accordance with the first set of 8parameters of the reference signal configuration  (section II, right column  and equation 1 user received one or more reference signals in accordance with the first set of 8parameters of fig.2) (section IV, left column, base station sends training symbols ser estimates its direct channel and cascaded reflected channels based on training symbols and feeds them back to the BS. The required number of training symbols for estimating these N+1 complex channel coefficients generally scales with N [7]); and 9identifying a second set of parameters associated with one or more reflecting 10elements of the intelligent reflecting surface device (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters) for reflecting elements; section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients), where passive beamformer defined as reflecting coefficients (section I, introduction, left column).

Reclaim 2
Tao discloses 12identifying a quantity of the one or more reference signals based at least in 3part on the identified intelligent reflecting surface device (section IV, first column: "The required number of training symbols for estimating these N+1 complex channel coefficients generally scales with N [7], and for fair comparison we assume that a(N + 1) symbols (with the same training overhead a as the proposed random passive beamforming scheme) suffice for perfect CSI estimation"; Section II, first column: "IRS consisting of N reflecting elements" ).

Reclaim 8
Tao discloses 1=2transmitting, to the intelligent reflecting surface device, an indication of the 3identified second set of parameters (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters) for reflecting elements, and indication to IRS; section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients), where passive beamformer defined as reflecting coefficients (section I, introduction, left column) and equation 1.

Reclaim 9
Tao discloses 12receiving, from the UE, an indication of the intelligent reflecting surface 3device, wherein identifying the intelligent reflecting surface device is based at least in part on 4the received indication (page 2. Section II left column and fig. 1 “message (indication) to users located within a cluster and an IRS consisting of N reflecting elements is in the vicinity of the user cluster to reflect the signals from the BS to users. therefore, identifying an intelligent reflecting surface device for communications with a 3user, which is in the vicinity of the user and LOS to base station).

Reclaim 10
Tao discloses 12receiving, from the UE in response to transmitting the one or more reference 3signals (section IV, left first column, base station transmits trainings to user), feedback for the one or more reference signals (section IV, left first column feeding them (trainings) to base station); and 4estimating channel state information based on the received feedback. (section IV, column user estimates channel state information).

Reclaim 11
Tao discloses 12identifying the second set of parameters is based at least in part on the 3estimated channel state information (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters) for reflecting elements; section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients), where passive beamformer defined as reflecting coefficients (section I, introduction, left column).

Reclaim 13
Tao discloses 1 2transmitting, to at least one of the UE, the intelligent reflecting surface device, 3or a combination thereof, the reference signal configuration (page 2. Section II left column).

Reclaim 14
Tao discloses a method for wireless communications at an intelligent reflecting surface device, (fig.1; IRS) comprising: Attorney Docket No. PS767.01 (107922.1775)Qualcomm Ref. No. 208014 63
3receiving one or more reference signals from a base station in accordance with 4a reference signal configuration for communications between the base station and a user 5equipment (UE), (section IV, left column base station sends training to user and IRS, wherein number of training symbols as reference signal configuration. Section II, left column The IRS consisting of N reflecting elements is deployed in the vicinity of the user cluster to reflect the signals from the BS to users);the reference signal configuration indicating a first set of parameters 6associated with one or more reflecting elements of the intelligent reflecting surface device (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface device; Θ q=diag {                        
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    1
                                    ,
                                    q
                                
                            
                        
                    ,...                        
                            ,
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    N
                                    ,
                                    q
                                
                            
                        
                    } denote the IRS reflection matrix at each qth reflecting slot as shown in fig.2 which includes training symbols); 7relaying (transmitting) the one or more reference signals from the base station in accordance 8with the first set of parameters of the reference signal configuration; and (section II, right column and equation 1 user receives one or more reference signals in accordance with the first set of 8parameters of fig.2) (section IV, left column, base station sends training symbols ser estimates its direct channel and cascaded reflected channels based on training symbols and feeds them back to the BS. The required number of training symbols for estimating these N+1 complex channel coefficients generally scales with N [7]); and 9relaying the communications between the base station and the UE in 10accordance with a second set of parameters associated with the one or more reflecting 11elements of the intelligent reflecting surface device based at least in part on relaying the one 12or more reference signals (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters) for reflecting elements; section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients), where passive beamformer defined as reflecting coefficients (section I, introduction, left column).

Reclaim 15
Tao discloses 2identifying the second set of parameters for relaying the communications 3between the base station and the UE.  (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters), where the IRS includes reflecting coefficients of N reflecting elements is deployed in the vicinity of the user cluster to reflect the signals from the BS to users).
Reclaim 16
Tao discloses 12receiving, from the base station, an indication of the second set of parameters, 3wherein identifying the second set of parameters is based at least in part on the received 4indication  (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters), where the IRS includes reflecting coefficients of N reflecting elements is deployed in the vicinity of the user cluster to reflect the signals from the BS to users).

Reclaim 17
Tao discloses 12identifying a quantity of the one or more reference signals based at least in 3part on the reference signal configuration (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface. section V, right column identifies 20 training symbols).

Reclaim 23
Tao discloses A method for wireless communications at a user equipment (UE), 2comprising: (fig.1 UE)
3receiving one or more reference signals in accordance with a first set of 4parameters of a reference signal configuration (section IV, left column, base station sends training to user, 
number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface device; Θ q=diag {                        
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    1
                                    ,
                                    q
                                
                            
                        
                    ,...                        
                            ,
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    N
                                    ,
                                    q
                                
                            
                        
                    } denote the IRS reflection matrix at each qth reflecting slot as shown in fig.2 which includes training symbols); fig. 2 shows proposed (configuration) includes training reference and IRS’s reflectors. Therefore, reference signal configuration; page 2. Section II left column); the first set of parameters associated with 5reception of one or more reference signals using an intelligent reflecting surface device (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface device; Θ q=diag {                        
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    1
                                    ,
                                    q
                                
                            
                        
                    ,...                        
                            ,
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    N
                                    ,
                                    q
                                
                            
                        
                    } denote the IRS reflection matrix at each qth reflecting slot as shown in fig.2 which includes training symbols); 6transmitting, to at least one of a base station, the intelligent reflecting surface 7device, or a combination thereof, channel status information based at least in part on the 8received one or more reference signals (section IV, left column, training symbols estimates its direct channel and cascaded reflected channels based on training symbols and feeds them back to the BS. The required number of training symbols for estimating these N+1 complex channel coefficients generally scales with N [7]); BS designs reflecting coefficients based on obtained CSI using training symbols); 9communicating with the base station using the intelligent reflecting surface 10device based at least in part on the channel status information (section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients) for the IRS, where passive beamformer defined as reflecting coefficients (section I, introduction, left column).

Reclaim 24
Tao discloses identifying the intelligent reflecting surface device for communications with 3the base station (page 2. Section II left column and fig. 1 “message (indication) to users located within a cluster and an IRS consisting of N reflecting elements is in the vicinity of the user cluster to reflect the signals from the BS to users. therefore, identifying an intelligent reflecting surface device for communications with a 3user, which is in the vicinity of the user and LOS to base station) and 4transmitting an indication of the identified intelligent reflecting surface device 5to the base station (equation 1, page 2. Section II left column).

Reclaim 25
Tao discloses 12identifying a quantity of the one or more reference signals based at least in 3part on the received reference signal configuration (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface. section V, right column identifies 20 training symbols).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. “Intelligence Reflecting Surface Aided Multicasting with Random Passive Beamforming” in view of Haija et al. US 2022/0014935


Reclaim 30
Tao discloses a base station for wireless communications, comprising (fig.1 base station):
 	2identifying an intelligent reflecting surface (IRS) device for communications with a 3user equipment (UE) (page 2. Section II left column and fig. 1 “base station aims to send message to users located within a cluster and an IRS consisting of N reflecting elements is deployed in the vicinity of the user cluster to reflect the signals from the BS to users. Therefore, identifying an intelligent reflecting surface device for communications with a 3user, where the IRS is in the vicinity of the user and LOS to base station); 4determining a reference signal configuration (fig.2) based at least in part on the 5identified intelligent reflecting surface device (fig. 2 shows proposed (configuration) includes training reference and IRS’s reflectors. Therefore, reference signal configuration; page 2. Section II left column); the reference signal configuration including a 6first set of parameters associated with the intelligent reflecting surface device (section IV, left column, number of training symbols (first set of parameters) for estimating complex channel coefficients and for perfect CSI estimation"; Section II, left column, fig.2, equations 1 and 2 number of training symbols associated with the intelligent reflecting surface device; Θ q=diag {                        
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    1
                                    ,
                                    q
                                
                            
                        
                    ,...                        
                            ,
                            
                                
                                    e
                                
                                
                                    j
                                    θ
                                    N
                                    ,
                                    q
                                
                            
                        
                    } denote the IRS reflection matrix at each qth reflecting slot as shown in fig.2 which includes training symbols); 7transmitting one or more reference signals in accordance with the first set of 8parameters of the reference signal configuration  (section II, right column  and equation 1 user received one or more reference signals in accordance with the first set of 8parameters of fig.2) (section IV, left column, base station sends training symbols ser estimates its direct channel and cascaded reflected channels based on training symbols and feeds them back to the BS. The required number of training symbols for estimating these N+1 complex channel coefficients generally scales with N [7]); and 9identifying a second set of parameters associated with one or more reflecting 10elements of the intelligent reflecting surface device (page 2, system II, left column determining set of reflecting coefficients (as second set of parameters) for reflecting elements; section IV, second column: "Based on the obtained CSI, the BS designs the passive beamformer (reflecting coefficients), where passive beamformer defined as reflecting coefficients (section I, introduction, left column); failed to explicitly teach 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 base station.
However, Haija discloses (fig.3b) base station (170) includes a processor (250), 4memory (258) coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 base station (para#75-76).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 30 as taught by Haija and 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 base station.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the claim 30 as taught by Haija and 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6 base station for the benefit of enabling the base station to send configuration information to the intelligent surface and  channel impairment compensation (para#164-165,156).

Allowable Subject Matter
Claims 3-7,12,18-22,26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631